Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Michel Marie Emerson, Appellant                        Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 43510-A).
 No. 06-17-00199-CR          v.                         Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessments
of a $1,500.00 fine and $856.50 in attorney fees from the trial court’s judgment. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Michel Marie Emerson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                       RENDERED MARCH 29, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk